Citation Nr: 1233502	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-48 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from November 1969 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In July 2007 the RO denied service connection for hypertension; the Veteran filed a Notice of Disagreement (NOD) in September 2007 and a VA-9 Substantive Appeal in July 2008 and a Statement of the Case (SOC) was issued in September 2008.  
In considering the procedural posture of the hypertension claim, the Board observes that the express wording of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished. . . ."  Id.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, the Court held that such written statement would satisfy the criteria for a timely-filed substantive appeal, even if it is filed prior to issuance of the SOC, as the Veteran would have until at least 60 days after the SOC was mailed to perfect the appeal.  Id at 132.

In applying the holding in Archbold to the procedural facts concerning the hypertension issue, the Board finds that the July 2008 VA Form 9 submitted by the Veteran, clearly identified the issue he was appealing, and when considered along with the Veteran's statements, there were specific arguments regarding the errors he believed had been made in denying his claim of service connection.  Therefore, to accord the Veteran a fair opportunity to prosecute the appeal of this discrete issue, the Board determines that the July 2008 VA Form 9 constitutes a valid and timely substantive appeal as set forth in Archbold, and thus the RO's subsequent issuance of the September 2008 SOC is deemed to have remedied any procedural deficiency by VA.  Accordingly, the issue of service connection for hypertension is properly before the Board.

In December 2011 the Board remanded the issue of entitlement to service connection for hypertension to the Appeals Management Center (AMC), for further development.  

The Veteran was scheduled for a travel Board hearing in August 2011; however, in a July 2011 statement the Veteran withdrew his hearing request and a pending claim involving his posttraumatic stress disorder (PTSD).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that unfortunately another remand is required for the issue on appeal.  

In December 2011, the Board remanded the issue of entitlement to service connection for hypertension to the Appeals Management Center (AMC), for further development; specifically, for a VA examination.  The Veteran was afforded a VA examination in January 2012, and it was noted that he was diagnosed with hypertension in August 2006 and that, with medication, his blood pressure was in the normal range.  It was also noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly of 100 or more.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected condition.  Moreover, VA examiner stated that in his opinion it is less likely than not that the hypertension found on August 11, 2006, was aggravated by the Veteran's diabetes mellitus.  The rationale was that diabetes mellitus is thought to affect blood pressure through its effects on the kidney, and there was no evidence of impaired or abnormal renal function.  Therefore, the VA examiner concluded that it was less likely than not that hypertension was aggravated by the Veteran's diabetes mellitus.

The Board finds that further clarification is warranted by the January 2012 VA examiner.  The January 2012 VA examiner stated that the Veteran's hypertension diagnosed on August 11, 2006, was not related to his diabetes mellitus; however, the Board notes that the date of diagnosis written in the January 2012 VA examination is not consistent with the evidence of record.  As noted in the December 2011 Board remand, at the June 2007 VA examination, the VA examiner stated that the Veteran was diagnosed with hypertension at the same time he was diagnosed with diabetes mellitus; it was also further noted at the June 2007 VA examination that the Veteran was diagnosed in 1994.  The Veteran's claims file includes VA treatment records from June 1994, showing that his blood pressure measured 159/105 and 167/129; there is also a handwritten notation of hypertension.  

Therefore, the Board finds that the Veteran's claims file must be sent to the January 2012 VA examiner for an addendum opinion to clarify if the Veteran's current diagnosis of hypertension is at least as likely as not due to, or aggravated by, his service-connected diabetes mellitus, in light of earlier diagnoses made in 1994.  If the January 2012 VA examiner cannot provide an addendum opinion because he is no longer at the VA, or is otherwise unavailable, then it must be documented and another VA examiner must provide the Veteran with an examination and render the opinion.

Accordingly, the case is REMANDED for the following action:

1.  The January 2012 VA examiner must provide an addendum opinion, if the January 2012 VA examiner is not available it must be documented and a new VA examiner must provide a medical opinion.  The VA examiner must ascertain the nature and likely etiology of the Veteran's hypertension.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on the evidence of record contained in the claims file, the examiner is asked to address the following question: (1) can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed hypertension?  (2) If so, is it at least as likely as not that the Veteran's diabetes mellitus caused the Veteran to develop hypertension; Or, is it at least as likely as not that the Veteran's diabetes mellitus aggravated (permanently worsened) his hypertension beyond the natural progress of that condition?  In making this assessment, the VA examiner must discuss the record evidence showing when the Veteran was diagnosed with diabetes mellitus, and the record evidence showing that the Veteran was diagnosed with hypertension in 1994.

The examiner should set forth all examination findings, along with the complete explanation for all conclusions reached.  

2.  The RO should review the issues of entitlement to service connection for hypertension, to include on a secondary basis, to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate this issue.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


